DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
	The claims refer to the use of a “shadow mask”. A “shadow mask” is defined in the specification page 8 and requires an opening for transferring lithium metal and a frame for supporting the shape of the opening. 
	Claim 9 refers to forming layers by “thin film deposition”. The thin film deposition can include several vapor deposition techniques in claim 10 and the specification. However, the scope of “thin film deposition” in claim 9 is not particularly limited and is interpreted to include any deposition technique that can deposit the thicknesses of 5-100µm and 5-50µm.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (US 2018/0115021) in view of BROWN et al. (US 2013/0017340).
Regarding claim 1,
	LEE teaches a method of making a lithium battery that includes a second current collector, second electrode layer, and second electrode columns abstract. The second [0041]. The anode material includes anode active material such as lithium titanium oxide (a lithium substrate layer) [0041]. The anode material is applied in two separate deposition steps [0052]. A first layer (substrate layer) is deposited onto the current collector (one side of a current collector) while a second layer (pattern layer) is deposited using a mask [0052]. After deposition of the second layer, the mask is removed [0052]. 
	LEE teaches using a mask to pattern deposition of electrode material but does not teach using a shadow mask. However, when patterning electrode active material BROWN teaches a mask is used, see fig. 7-8. The mask can be a shadow mask [0091]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to pattern the deposition of LEE using a shadow mask of BROWN as a simple substitution of known patterned deposition techniques for forming patterned electrode active material on a substrate.
Regarding claim 2,
	LEE teaches the current collector for the anode can be copper [0052].
Regarding claim 3,
	LEE teaches the first layer of anode is deposited without a mask [0052]. The reference further shows the first layer of anode completely covering the current collector (one entire surface) Fig. 1C.
Regarding claim 4,
	In the examples LEE teaches the first layer of electrode material can be 100µm [0058] and [0060]. The prior art example falls within the claimed range.
Regarding claims 5 and 6,
[0041]. The cylindrical shape of the second layer would require a mask with circular openings.
Regarding claim 7,
	The height of the columns are 50µm in the examples [0058]. The prior art example falls within the claimed range.
Regarding claim 8,
	LEE teaches in the examples the first layer is 100µm while the columns (patterned layer) is 50µm [0058]. The thickness ratio falls within the claimed range of 1:3 to 3:1.
Regarding claim 9,
	As described above, LEE teaches deposition of electrode material at the same thickness as applicant’s negative electrode layers. Accordingly, the deposition of LEE is considered to be “thin film deposition”.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (US 2018/0115021) in view of BROWN et al. (US 2013/0017340) further in view of UETANI et al. (US 2012/0070734) and ONIZUKA et al. (US 2014/0308578).
Regarding claim 10,
	LEE teaches depositing electrode material using a mask but does not teach deposition by any of the vapor deposition techniques claimed. However, UETANI teaches a similar patterned deposition of electrode material by using a mask [0048] such as a photomask [0052]. When using the mask, the reference teaches vapor [0048]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to deposit the patterned electrode material of LEE by a vapor deposition or sputtering technique as a simple substitution of known equivalent deposition techniques for patterning electrode material through a mask.
	LEE teaches depositing a first uniform layer of electrode material using a slurry but does not teach a uniform deposition by any of the vapor deposition techniques claimed. However, when forming a non-patterned anode material layer for a battery, ONIZUKA teaches that in addition to wet deposition processes, sputtering and CVD are conventional coating methods [0066]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to deposit the non-patterned electrode material of LEE by a vapor deposition or sputtering technique as a simple substitution of known equivalent deposition techniques for patterning electrode material through a mask.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN MURATA/Primary Examiner, Art Unit 1712